FILED
                                                                14-0764
                                                                5/5/2015 12:11:25 PM
                                                                tex-5154769
                                                                SUPREME COURT OF TEXAS
                                                                BLAKE A. HAWTHORNE, CLERK

                            No. 14-0764
__________________________________________________________________

                IN THE SUPREME COURT OF TEXAS
__________________________________________________________________

  FIRST FINANCIAL INVESTMENT FUND HOLDINGS LLC D/B/A FIRST
   FINANCIAL INVESTMENT FUND II, LLC, FIRST FINANCIAL ASSET
      MANAGEMENT, INC. AND RECEIVABLES PERFORMANCE
                      MANAGEMENT, LLC,

                                            Petitioners,
                                      vs.

    ANNA MARIE BERRY, AS PERSONAL REPRESENTATIVE FOR THE
                 ESTATE OF PARKER T. BERRY,

                                               Respondent.
__________________________________________________________________
                     On Petition for Review from the
             Eighth District Court of Appeals – El Paso, Texas
                           No. 08-14-00097-CV

   MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF TO
              RESPONDENT’S BRIEF ON THE MERITS
__________________________________________________________________

                                            Steven R. Dunn
                                            8390 LBJ Freeway
                                            Suite 540
                                            Dallas, Texas 75243
                                            214.692.5533
                                            steven@dunnlawfirm.net
                                            Attorney for Petitioners


Motion for Extension -- Page 1 of 1
 TO THE HONORABLE SUPREME COURT OF TEXAS:

         First Financial Investment Fund Holdings LLC a/d/b/a First Financial

 Investment Fund II, LLC, First Financial Asset Management, Inc. and

 Receivables Performance Management, LLC (“Petitioners”) file this Motion for

 Extension of Time to File their Reply Brief to Respondent’s Brief on the

 Merits under Tex. R. App. P. 10.1, 10.5(b), and 53.7(f). In support of this

 motion, Petitioners show the following:

1.            On February 27, 2015, this Court’s clerk advised the parties of a

briefing schedule for briefs on the merit.

2.           Petitioners timely filed their Brief on the Merits on March 30, 2015.

Respondent’s filed her Response Brief on April 20, 2015. Petitioners’ Reply Brief

is due no later than May 5, 2015. Petitioners request an extension of seven (7)

days, until May 12, 2015 to file their Reply Brief to Respondent’s Brief on the

Merits. This is Petitioners’ first request for an extension of time to file their Reply

Brief.


 3.   Petitioners rely on the following facts as a reasonable explanation for the

 requested extension of time: Petitioners’ counsel has been required to devote a

 considerable amount of time to the continued care of a family member during the

 past three week time period. To this end, Petitioners’ counsel has had to schedule


Motion for Extension -- Page 2 of 2
 appointments and a treatment care plan with doctors, counselors and dieticians

 for his family member during this period. This family member returned to Dallas

 on April 24, 2015 from a hospital in Denver, Colorado and resides with

 Petitioners’ counsel. Since the family member’s return, Petitioners’ counsel has

 met with her medical professionals on the following dates: May 5, 2015; April

 30, 2015; April 29, 2015; April 27, 2015. These meetings have required

 Petitioners’ counsel to dedicate a great amount of time away from his

 practice.

 4.    The undersigned contacted opposing counsel regarding the merits of this

 motion. Opposing counsel did not return the communication.

       Wherefore the premises considered, Petitioners pray that this Court grant this

motion for extension of time and grant Petitioners an additional seven (7) days

until May 12, 2015 to file their Reply Brief. Petitioners pray for such other and

further relief, at law or in equity, to which Petitioners may be duly entitled.


                                               Respectfully submitted,

                                               /s/ Steven R. Dunn______________
                                               Steven R. Dunn
                                               8390 LBJ Freeway, Suite 540
                                               Dallas, Texas 75243
                                               Telephone (214) 692.5533
                                               Facsimile (214) 692.5534
                                               steven@dunnlawfirm.net

                                               ATTORNEY FOR PETITIONERS

Motion for Extension -- Page 3 of 3
                               CERTIFICATE OF CONFERENCE

       As required by Tex. R. App. P. 10.1(a)(5), I certify that I attempted to
 confer with Kimberly Soard, counsel for Respondent. Counsel for Respondent
 did not respond to the email communication. Therefore, it is submitted to the
 Court for its determination.


                                              /s/ Steven R. Dunn______________
                                              Steven R. Dunn



                            CERTIFICATE OF SERVICE

        I hereby certify that on May 5, 2015, I electronically filed the foregoing with
the Clerk of Court using the efiling system which will send notification of such
filing to the following persons:

Kimberly F. Soard
State Bar No 00797815
LAW OFFICES OF KIMBERLY SOARD, P.C.
3722 Bristleleaf Drive
Katy, Texas 77449
                                              /s/ Steven R. Dunn_____________
                                               Steven R. Dunn




Motion for Extension -- Page 4 of 4